UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 15, 2013 ENTEROLOGICS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-54347 80-0504940 (Commission File Number) (IRS Employer Identification No.) 1264 University Avenue West, Suite 404 St. Paul, Minnesota 55104 (Address of Principal Executive Offices, Zip Code) (516) 303-8181 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 – Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. On August 15, 2013, Enterologics, Inc. (the “Company”) was informed that Lake & Associates, CPA’s (“Lake”) could no longer serve as principal independent accountants for the Company. On August 16, 2013, the Company retained Li and Company, PC as the principal independent accountants for the Company. The decision to change accountants was approved by the Company’s board of directors. Lake was the independent registered public accounting firm for the Company from March 19, 2012 until August 15, 2013. None of Lake’s reports on the Company’s financial statements from March 19, 2012 until August 15, 2013, (a) contained an adverse opinion or disclaimer of opinion, or (b) was modified as to uncertainty, audit scope, or accounting principles, or (c) contained any disagreements on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Lake, would have caused it to make reference to the subject matter of the disagreements in connection with its reports. None of the reportable events set forth in Item 304(a)(1)(iv) of Regulation S-K occurred during the period in which Lake served as the Company’s independent registered public accounting firm. However, the reports of Lake, dated April 10, 2012 and March 29, 2013, on the Company’s financial statements as of and for the years ended December 31, 2012 and December 31, 2011 contained an explanatory paragraph which noted that there was substantial doubt as to the Company’s ability to continue as a going concern. The Company has provided Lake with a copy of this disclosure and has requested that Lake furnish it with a letter addressed to the U.S. Securities and Exchange Commission stating whether it agrees with the above statements, and if not, stating the respects in which it does not agree. A copy of the letter from Lake addressed to the Securities and Exchange Commission dated August 16, 2013 is filed as Exhibit 16.1 to this Current Report on Form 8-K. Engagement of Li and Company, PC Prior to August 16, 2013, the date that Li and Company, PC ("Li") was retained as the principal independent accountants of the Company: (1) The Company did not consult Li regarding either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements; (2) Neither a written report nor oral advice was provided to the Company by Li that they concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; and (3) The Company did not consult Li regarding any matter that was either the subject of a “disagreement” (as defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions) or any of the reportable events set forth in Item 304(a)(1)(v) of Regulation S-K 2 Section 9-Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Letter, dated August16, 2013, from Lake & Associates, CPA to the Securities and Exchange Commission. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTEROLOGICS, INC. Date: August 19, 2013 /s/ Robert Hoerr Robert Hoerr President 4
